

Exhibit 10.3
Realogy Holdings Corp.
Executive Restrictive Covenant Agreement
1.        Acknowledgments. [INSERT NAME OF EXECUTIVE] (“Executive”) acknowledges
and agrees that: (i) the business in which the Company and its Affiliates are
engaged is intensely competitive and that Executive’s employment by the Company
has required, and will continue to require, that Executive have access to, and
knowledge of, Confidential Information (as defined herein); (ii) the disclosure
of any Confidential Information could place the Company at a serious competitive
disadvantage and could do serious damage, financial and otherwise, to the
business of the Company and its Affiliates; (iii) Executive has been given
access to, and developed relationships with, customers of the Company and its
Affiliates at the time and expense of the Company; (iv) by Executive’s training,
experience and expertise, Executive’s services to the Company are, and will
continue to be, extraordinary, special and unique; and (v) Executive has
received good and valuable consideration for the restrictive covenants set forth
herein, including without limitation, the right to receive payments and benefits
provided pursuant to the Realogy Holdings Corp. Severance Pay Plan for
Executives and/or the Realogy Holdings Corp. Change in Control Plan for
Executives, the sufficiency of which is hereby acknowledged.
2.        Non-Solicitation; Non-Interference; No-Hire. From the Effective Date
through the third anniversary of Executive’s termination date, Executive shall
not, directly or indirectly, on Executive’s own behalf or by, through, or on
behalf of, another Person: (i) solicit, induce, encourage or persuade, or
attempt to solicit, induce, encourage or persuade, any then-current employee,
consultant or independent contractor of the Company or any Affiliate of the
Company to leave the employ of, or engagement with, the Company or any such
Affiliate, or in any way interfere with the relationship between the Company or
any such Affiliate, on the one hand, and any then-current employee, consultant
or independent contractor thereof, on the other hand, (ii) hire or engage any
person or entity who or which was an employee, consultant or independent
contractor of the Company or any Affiliate of the Company at any time within the
last twelve (12) months of Executive’s employment with the Company; (iii)
solicit, induce, encourage or persuade, or attempt to solicit, induce, encourage
or persuade any then-current customer, supplier, licensee or other business
relation of the Company or any Affiliate of the Company to cease doing business
with, or to reduce its current or contemplated level of business with, the
Company or such Affiliate, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation, on the one hand, and
the Company or any such Affiliate, on the other hand; or (iv) solicit, induce,
encourage or persuade, or attempt to solicit, induce, encourage or persuade any
potential customer, supplier, licensee or other potential business relation of
the Company or any Affiliate of the Company, whom the Company had solicited, was
attempting to solicit, or had identified for solicitation during the last twelve
(12) months of Executive’s employment with the Company and whom or which
Executive knew to be such a potential customer, supplier, licensee or other
potential business relation, in each case, to cease doing business with, or to
reduce its contemplated level of business with, the Company or such Affiliate,
or in any way interfere with the relationship between any such potential
customer, supplier, licensee or other potential business relation, on the one
hand, and the Company or any such Affiliate, on the other hand.


1



--------------------------------------------------------------------------------




3.    Non-Competition. From the Effective Date through the second anniversary of
Executive’s termination date, Executive shall not, directly or indirectly, on
Executive’s own behalf or by, through, or on behalf of, another Person, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any Person, firm, corporation or other entity, in whatever
form, engaged in (1) real estate brokerage, the franchising of real estate,
employee relocation business, title services, settlement services, or
technology-related businesses supporting any of the foregoing, (2) any business
with business assets, technology, relationships or services in residential real
estate that has the ability to divert business from the residential real estate
brokerage, franchising of residential real estate brokerage, employee
relocation, or title or settlement services markets, (3) any businesses involved
in or related to residential real estate brokerage through the use of on-line
databases and listings, or (4) any other business of the same type as any
business in which the Company or any of its Affiliates is engaged on the date of
termination of Executive’s employment or in which they have proposed, on or
prior to such date, to be engaged in on or after such date and in which
Executive has been involved to any extent (other than de minimis) at any time
during the two (2) year period ending with the date of termination of such
Executive’s employment, anywhere in the world in which the Company or its
Affiliates conduct business. Nothing in this Section 3 shall prohibit Executive
from being a passive owner of not more than 4.99% of the outstanding stock of
any class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.
4.    Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his or her employment with the
Company and its Affiliates or thereafter, any Confidential Information (as
defined herein) of which Executive is or becomes aware, whether or not such
information is developed by him or her, except to the extent that such
disclosure or use is directly related to and required by Executive’s performance
in good faith of duties assigned to Executive by the Company. Executive will
take all appropriate steps to safeguard Confidential Information in his or her
possession and to protect it against disclosure, misuse, espionage, loss and
theft. Executive shall deliver to the Company at the termination of his or her
employment with the Company and its Affiliates, or at any time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates that Executive may then possess
or have under his or her control.
5.    Proprietary Rights. Executive recognizes that the Company and its
Affiliates possess a proprietary interest in all Confidential Information and
Work Product and have the exclusive right and privilege to use, protect by
copyright, patent or trademark, or otherwise exploit the processes, ideas and
concepts described therein to the exclusion of Executive, except as otherwise
agreed between the Company and Executive in writing. Executive expressly agrees
that any Work Product made or developed by Executive or Executive’s agents or
Affiliates during the course of Executive’s employment, including any Work
Product which is based on or arises out of Work Product, shall be the property
of and inure to the exclusive benefit of the Company and its Affiliates.
Executive further agrees that all Work Product developed by Executive (whether
or not able to be protected by copyright, patent or trademark) during the course
of Executive’s employment, or involving the


2



--------------------------------------------------------------------------------




use of the time, materials or other resources of the Company or any of its
Affiliates, shall be promptly disclosed to the Company and shall become the
exclusive property of the Company, and Executive shall execute and deliver any
and all documents necessary or appropriate to implement the foregoing.
6.    Non-Disparagement. Executive covenants that from and after the Effective
Date, Executive will not disparage or encourage or induce others to disparage
the Company or its Affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
Affiliates. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons, or (ii) the business reputation of the Company
Entities and Persons. Nothing in this Agreement is intended to or shall prevent
either Party from providing, or limiting testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law.
7.    Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company and its Affiliates, and its
counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Executive becomes
involved or of which Executive has knowledge as a result of Executive’s service
with the Company by providing truthful information. The Company agrees to
promptly reimburse Executive for reasonable expenses approved in writing in
advance of being incurred (including travel expenses, attorneys’ fees and other
expenses of counsel) by Executive, in connection with Executive’s cooperation
pursuant to this Section 7. Such reimbursements shall be made within sixty (60)
days following Executive’s submission of a written invoice to the Company
describing such expenses in reasonable detail, and in no event later than the
calendar year following the year in which the expenses are incurred. Executive
agrees that, in the event Executive is subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to
Executive’s employment by the Company, Executive will, to the extent not legally
prohibited from doing so, give prompt notice of such request to the Company’s
General Counsel so that the Company may contest the right of the requesting
person or entity to such disclosure before making such disclosure. Nothing in
this provision shall require Executive to violate Executive’s obligation to
comply with valid legal process. Executive shall also not, directly or
indirectly, direct, encourage, assist, or advise any non-governmental third
party to institute, commence or prosecute any claims, rights or causes of action
in law or in equity in any forum or proceeding whatsoever against any of the
Company Entities and Persons.
8.    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that


3



--------------------------------------------------------------------------------




is filed under seal in a lawsuit or other proceeding. If Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney and use the
trade secret information in the court proceeding, if Executive (I) files any
document containing the trade secret under seal, and (II) does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in any agreement Executive has with the Company shall prohibit
or restrict Executive from making any voluntary disclosure of information or
documents related to any violation of law to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.
9.    Blue Pencil. It is the intent and desire of Executive and the Company that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Agreement shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either Party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.
10.    Survival. Executive’s obligations under this Agreement shall survive the
termination of his or her employment.
11.    Certain Definitions.
(a)
For purposes of this Agreement, “Affiliates” means:

(1)
in the case of the Company, a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company; and

(2)
in the case of an individual: (i) any member of the immediate family of
Executive, including parents, siblings, spouse and children (including those by
adoption); the parents, siblings, spouse, or children (including those by
adoption) of such immediate family member, and in any such case any trust whose
primary beneficiary is such individual or one or more members of such immediate
family and/or Executive’s lineal descendants; (ii) the legal representative or
guardian of the individual or of any such immediate family member in the event
the individual or any such immediate family member becomes mentally incompetent;
and (iii) any Person controlling, controlled by or under common control with
Executive.

As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.


4



--------------------------------------------------------------------------------




(b)
For purposes of this Agreement, “Company” means Realogy Holdings Corp., its
majority owned United States subsidiaries, its Affiliates, and any successors
thereto.

(c)
For purposes of this Agreement, “Confidential Information” means information
that is not generally known to the public (except for information known to the
public because of Executive’s violation of Section 4 of this Agreement) and that
is used, developed or obtained by the Company in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Company or any predecessors thereof (including
those obtained prior to the date of this Agreement) concerning (i) the business
or affairs of the Company (or such predecessors), (ii) products or services,
(iii) fees, costs and pricing structures, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) databases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers and
clients and customer or client lists, (xiii) other copyrightable works, (xiv)
all production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form. Confidential Information will
not include any information that has been published in a form generally
available to the public prior to the date Executive proposes to disclose or use
such information. Confidential Information will not be deemed to have been
published or otherwise disclosed merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination. For purposes of
this definition, the “Company” shall mean the Company collectively with its
Affiliates.

(d)
For purposes of this Agreement, “Effective Date” means the date upon which this
Agreement is executed by the Executive and the Company.

(e)
For purposes of this Agreement, “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(f)
For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and that are conceived, developed or made by
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed by the Company or any of
its Affiliates (including those conceived, developed or made



5



--------------------------------------------------------------------------------




prior to the date of this Agreement) together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.
12.    Remedies for Breach of Obligations. Executive acknowledges that the
Company and its Affiliates will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches his or her
obligations under this Agreement. Accordingly, Executive agrees that the Company
and its Affiliates will be entitled, in addition to any other available
remedies, to obtain injunctive relief in aid of arbitration against any breach
or prospective breach by Executive of Executive’s obligations under this
Agreement in any Federal or state court sitting in the state of Delaware, or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain that injunctive relief in aid of arbitration, and Executive
agrees that process in any or all of those actions or proceedings may be served
by registered mail, addressed to the last address provided by Executive to the
Company, or in any other manner authorized by law.


The parties hereto have executed this Agreement below to acknowledge their
agreement hereto. By signing below, Executive expressly acknowledges that he or
she has had an adequate opportunity to review this Agreement and understands and
agrees to abide by all of its terms.
REALOGY HOLDINGS CORP.
 
 
 
 
 
 
By:
 
Name:
 
 
 
 
 
 
Dated:
 
 
Dated:
 





6

